Citation Nr: 0712573	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-27 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
metastatic melanoma to include as secondary to herbicide 
exposure.

2.  Entitlement to service connection for a left leg 
condition as secondary to residuals of a lymphadectomy to 
treat metastatic melanoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served from August 1962 to July 1984, with 10 
months, 16 days of prior active service.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2003 from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claims on appeal.  


FINDINGS OF FACT

1.  The veteran's malignant melanoma is not shown by 
competent medical evidence to be related to service or an 
incident of service origin, to include any in-service 
exposure to herbicides that may have occurred.

2.  The left leg condition as secondary to residuals of a 
lymphadectomy to treat metastatic melanoma, is not shown by 
competent medical evidence to be related to service or an 
incident of service origin, to include any in-service 
exposure to herbicides that may have occurred.


CONCLUSIONS OF LAW

1.  Malignant melanoma was not incurred in or aggravated by 
service, nor is it shown to be secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006), 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).

2.  A left leg condition as secondary to residuals of a 
lymphadectomy to treat metastatic melanoma was not incurred 
in or aggravated by service, nor is it shown to be secondary 
to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006), 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in May 2003.  Prior to the claim's denial in August 
2003, a duty to assist letter was issued by the RO in May 
2003.  This letter provided initial notice of the provisions 
of the duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claims.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no need for a 
VA examination in this instance where there is no evidence of 
the melanoma or any residuals including a left leg condition 
having begun in service to include as due to any herbicide 
exposure that took place during service.   

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
Although the veteran was not provided such notice, since 
service connection is being denied, no effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  

II.  Service Connection

The veteran contends that he is entitled to service 
connection for residuals of malignant melanoma, including a 
residual left leg condition due to lymphadectomy to treat the 
malignant melanoma to include exposure to herbicides while in 
military service.  

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.304 (2006).  In addition, service-
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2006).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as malignant tumors, is 
manifest to a compensable degree within a year thereafter, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002 & Supp. 2006). A veteran is entitled to the 
benefit of the doubt when there is an approximate balance of 
positive and negative evidence.  See also, 38 C.F.R. § 3.102.  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

Service personnel records and Air Force official records, 
including a July 2004 letter from the Air Force reflect that 
during the veteran's career as a military pilot, his duties 
included flying combat missions out of South Vietnam.  The RO 
has essentially conceded Agent Orange exposure in this 
matter.   

Service medical records reflect no evidence of any melanoma 
having developed in service.  He underwent numerous periodic 
examinations between his July 1961 pre-service cadet 
examination and his April 1982 retirement examination and 
none of them reflected any findings or history consistent 
with the beginnings of melanoma.  The service medical records 
did reflect that he was seen for a large sebaceous cyst 
between the left axilla in June 1977.  He underwent surgery 
for a sebaceous cyst on his posterior neck in August 1978, 
with the pathology report diagnosing epidermal inclusion 
cyst, posterior neck.  In May 1982 he underwent another 
surgical removal of a sebaceous cyst which was diagnosed on 
pathology as an epidermal inclusion cyst on the left lateral 
thorax, below the axillae.  His pathology report was 
epidermal inclusion cyst.  The veteran's March 1983 pilot 
examination and June 1984 retirement examinations noted a 
history of removal of sebaceous cysts posterior neck removed 
in August 1978 and underneath the left axillae said to have 
been removed in August 1979.  There was no recurrence and no 
complaints.  Again, no other history of skin problems or 
cancer were given in the report of medical history.  

Post-service, there was no evidence of the veteran developing 
a melanoma within a year of his discharge from service.  His 
October 1984 VA examination was silent for any indicators of 
any cancer, including melanoma.

Melanoma was first discovered in 1988.  An August 1988 
private medical record revealed that it was first noted as a 
small pigmented lesion on the left anterior thigh just above 
the knee in June 1988  He had a pigmented mole in that area 
for most of his adult life that seemed to grow slowly over 
the previous months.  Biopsy revealed a malignant melanoma 
and he underwent excision of the lesion.  There was no 
residual of the malignant melanoma was detected.  He denied a 
prior history of melanoma and was noted to be fair skinned 
with red hair.  He indicated he tended to sunburn easily.  He 
worked as a cargo pilot.  Following examination which noted a 
scar and no evidence of dysplastic nevus or suspicious 
pigmented lesion and no suspicious cutaneous nodules, he was 
assessed with melanoma of the left anterior thigh, status 
post wide excision.  The tumor was too small to determine the 
level and thickness of involvement.  There was no evidence of 
metastasis (METS).  

Subsequent treatment records including treatment for 
cardiovascular problems in the mid-1990's reflect no 
recurrence of cancer until 2001.  In May 2001, he was 
referred to surgery for a mass in the left groin, which was 
deemed suspicious and excised from the groin the same month, 
via an excisional biopsy of the left groin mass.  He was 
diagnosed with metastatic melanoma on biopsy in June 2001 and 
underwent further surgery, specifically a left radical 
femoral lymphadenectomy with transposition of the sartorius 
muscle in July 2001.  He continued to receive follow-up care 
for melanoma with left node METS in November 2001 and through 
2003.  An April 2003 follow-up record noted no complaints or 
symptoms suggestive of disease progression.  He was assessed 
with melanoma of the left anterior thigh in 1988, left 
inguinal node METS 13 year later, status post nodal 
dissection and adjuvant interferon (IFN).  Currently, there 
was no evidence of disease (NED) status.  Follow up computed 
tomography (CT) of the thorax showed a stable 1.3 centimeter 
node, most likely benign and further testing showed no brain 
mass.  

None of the records documenting treatment for the veteran's 
melanoma either in 1998 or 2001 through 2003 contain any 
opinion or evidence suggesting that this cancer had its onset 
during active service or was caused by any factor therein, to 
include Agent Orange exposure.  

Regarding the left leg condition, the evidence does not 
reflect, nor does the veteran allege that he had any left leg 
problems in service.  He is specifically claiming that he is 
entitled to service connection for a left leg condition as 
secondary to residuals of a lymphadectomy.  Although the 
records do reflect that he did undergo a left radical femoral 
lymphadenectomy with transposition of the sartorius muscle in 
July 2001, which has affected the left leg, this surgery was 
conducted to treat the metastatic melanoma, which is not 
shown by the evidence to be related to service.  

Upon review of the evidence the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for the veteran's metastatic melanoma or for his 
left leg condition secondary to lymphadenectomy to treat his 
melanoma.  There is no evidence, nor does the veteran contend 
that this disease began during his active service.  The 
melanoma is not a disease that is presumptive to herbicide 
exposure and there is no evidence directly linking the 
disease to his herbicide exposure in service.  

As the melanoma is not shown to be related to service, 
including due to herbicide exposure, there is also no basis 
to grant service connection for the left leg condition 
secondary to the lymphadectomy treatment for this melanoma.  

As the competent evidence reflects that the current melanoma 
and residual left leg condition is not related to service, 
the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a metastatic 
melanoma and for a residual left leg condition, and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107; Gilbert, supra.


ORDER

Service connection for metastatic melanoma is denied.

Service connection for left leg condition as secondary to 
residuals of a lymphadectomy is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


